                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                    §
 BRAZOS LICENSING AND                           §
 DEVELOPMENT,                                   §       CIVIL ACTION NO. 6:20-cv-541
                                                §
        Plaintiff,                              §         JURY TRIAL DEMANDED
                                                §
 v.                                             §
                                                §
 HUAWEI TECHNOLOGIES CO., LTD.                  §
 and HUAWEI TECHNOLOGIES USA                    §
 INC.,                                          §
                                                §
        Defendants.                             §


                           ORIGINAL COMPLAINT FOR PATENT
                                   INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Technologies Co., Ltd. and Huawei Technologies

USA Inc. (collectively “Huawei” or “Defendants”) and alleges:

                                   NATURE OF THE ACTION
       1.       This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                    1
                                           THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws

 of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

 Chinese corporation that does business in Texas, directly or through intermediaries, with a

 principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

 Republic of China.

        4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

 corporation organized and existing under the laws of Texas that maintains an established

 place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

 Technologies USA, Inc. is authorized to do business in Texas and may be served via its

 registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

 75201-3136.

        5.       The Defendants operate under and identify with the trade name “Huawei.”

 Each of the Defendants may be referred to individually as a “Huawei Defendant” and,

 collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.”

                              JURISDICTION AND VENUE
       6.       This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

                                                    2
Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391(b), (c)(3), and 1400(b) because Huawei Technologies USA Inc. has committed acts

of infringement in this judicial district and has a regular and established places of business

in this judicial district and in Texas. As non-limiting examples, on information and belief,

Huawei Technologies USA Inc. has sold or offered to sell the Accused Products in this

judicial district and has employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park,

TX 78613, 1399 S A W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX

76537, 1050 Rabbit Hill Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd,

Round Rock, TX 78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX

78641, 1950 Crystal Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock,

TX 78681, 506 McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock,

TX 78681, 112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown,

TX 78628, 3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574,

3801 Oak Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX

78664, 6603 S Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.



                                                    3
                          COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 9084199
       10.      Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

       11.      On July 14, 2015, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9084199 (“the ’199 Patent”), entitled “Utilization of

overhead channel quality metrics in a cellular network.” A true and correct copy of the ’199

Patent is attached as Exhibit A to this Complaint.

       12.      Brazos is the owner of all rights, title, and interest in and to the ’199 Patent,

including the right to assert all causes of action arising under the ’199 Patentand the right

to any remedies for the infringement of the ’199 Patent.

       13.      Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to,

Huawei base stations that generate quality metrics to dynamically adjust system or CQI

channel configurations and power settings. (collectively, the “Accused Products”).

       14.    The Accused Products include the following:

Product                   Technology          URL
DBS3900 (Distributed      GSM, UMTS,          https://e.huawei.com/us/products/wireless/elte-
Base Stations)            and LTE             trunking/network-element/dbs3900
eLTE-U eAN3810A           eLTE (enhanced      https://e.huawei.com/us/products/wireless/elte-
(AirNode AN3810A)         LTE)                access/base-station/ean3810a
eLTE-U eAN9810A           eLTE (enhanced      https://e.huawei.com/us/products/wireless/elte-
                          LTE)                access/base-station/ean9810a
Indoor macro base         GSM-R and           https://e.huawei.com/us/products/wireless/gsm-
station BTS3900           LTE                 r/radio-access-network/bts3900
Outdoor macro base        GSM-R and           https://e.huawei.com/us/products/wireless/gsm-
station BTS3900A          LTE                 r/radio-access-network/bts3900a



       15.      Huawei provides base stations that supports Long Term Evolution (LTE) as

shown. LTE is a packet-based mobile telephony standard used in 4G radio networks to
                                             4
 increase data capacity and to speed up the transfer rates. LTE increases the capacity and speed

 using a different radio interface together with core network improvements.




https://e.huawei.com/us/products/wireless/elte-trunking/network-element/dbs3900




https://e.huawei.com/us/products/wireless/elte-access/base-station/ean3810a




https://e.huawei.com/us/products/wireless/gsm-r/radio-access-network/bts3900




                                                    5
https://e.huawei.com/us/products/wireless/gsm-r/radio-access-network/bts3900a

        16.      To perform the LTE BLER measurement, the eNodeB sends blocks of data to

 the UE on the downlink channel. The eNodeB then monitors the positive acknowledgments

 (ACKs) and negative acknowledgments (NACKs) sent by the UE on the Physical Uplink

 Control Channel (PUCCH). In addition to ACK/NACK information, the uplink PUCCH also

 carries channel quality indicator (CQI) information.

        17.      The base station calculates or generates a measured BLER (Block Error Rate)

 using a decoding mechanism besides the reported CQI. UE sends the coded signal (i.e.,

 ACK/NACK) in combination with CQI to the base station. Hence, the base station must

 decode the signal on the Physical Uplink Control Channel (PUCCH) to retrieve the

 information about CQI and measure the corresponding block error ratio (BLER).




https://www.scribd.com/doc/231267550/BTS3900-V100R008C00SPC220-ENodeB-
Performance-Counter-Reference




                                                    6
http://www.ijiee.org/papers/201-X2020.pdf

         18.       PUCCH is used by UE to send ACK/NACK, SR and Channel Quality

 Indicator, etc.




https://www.slideshare.net/chaudaryimran/lte-network-planning-huawei-
technologies?from_action=save

         19.       Huawei base stations receive CQI information and utilizes the received

 information to select the Modulation and Coding Scheme (MCS). MCS helps in achieving the

 desired BLER.




https://www.scribd.com/document/419580448/Document-1-eLTE2-2-DBS3900-LTE-FDD-
Optional-Feature-Description.
                                              7
https://www.scribd.com/document/419580448/Document-1-eLTE2-2-DBS3900-LTE-FDD-
Optional-Feature-Description

        20.      CQI along with the ACK and NACK are utilized to calculate the BLER. The

 frame erasure rate is a measure of the quality of the signal, which is associated with ACK or

 NACK.

        21.      The base station calculates or generates an actually measured BLER (Block

 Error Rate) using a decoding mechanism besides the reported CQI. Generally, the BLER is

 related to the CQI, thus can be considered equivalent to quality metrics. Channel Quality

 Indicator (CQI) is an indicator that carries information about the quality of the communication

 channel. Depending on the CQI reported by UE, the network transmits data with different

 transport block sizes. If network gets high CQI value from UE, it transmits the data with larger

 transport block size and vice versa.

        22.      There can be different types of BLER measurement (i.e., Initial & Residual)

 according to conditions.




                                                     8
https://ourtechplanet.com/lte-throughput-optimization-part-2-spectral-efficiency/




http://download.huawei.com/download/filedownload.do?modelID=bulletin&refID=IN0000058
152,101

        23.      The actually measured BLER is considered equivalent to quality metrics that

 is calculated on the basis of ACK/NACK along with CQI that the eNodeB receives from UE.

 When the eNodeB sends data to the UE and UE is unable to decode it, then UE sends a HARQ

                                                    9
 negative acknowledgment (NACK) to the eNodeB. A NACK means that the eNodeB will

 have to retransmit the data and this NACK is considered IBLER or Initial Block Error (i.e.,

 short-term quality metrics). The network would send a large transport block size according to

 the CQI value, and it would become highly probable that UE fails to decode it (cause CRC

 error on UE side), and UE sends NACK to network, and the network has to retransmit it which

 in turn cause waste of radio resources.

        24.      If the UE is unable to decode the data even after retransmission, the UE will

 send another NACK, and the eNodeB will have to retransmit again. However, there is a limit

 to these retransmissions, and usually, they are configurable. Commonly, these retransmissions

 are set to 4, and after 4 retransmissions, the eNodeB will not retransmit at HARQ level and

 consider this as a Residual Block Error (i.e., long-term quality metrics calculated over multiple

 frames).




https://ourtechplanet.com/lte-throughput-optimization-part-2-spectral-efficiency

        25.      The Physical Uplink Control Channel (PUCCH) is used by UE to send SR,

 Channel Quality Indicator along with the ACK/NACK. The Residual BLER (i.e., long-term

 quality metrics) is calculated on the basis of ACK/NACK reported on the PUCCH. Therefore,
                                                      10
 it can be construed that the calculation of Residual BLER (i.e., long-term quality metrics)

 requires filtering out the ACK and NACK information from the PUCCH signal over several

 frames (i.e., long-term filtering)




https://www.slideshare.net/chaudaryimran/lte-network-planning-huawei-
technologies?from_action=save




https://ourtechplanet.com/lte-throughput-optimization-part-2-spectral-efficiency

        26.       Huawei eNodeB uses reported CQI to achieve the target BLER by selecting

 the appropriate MCS.




                                                    11
https://www.scribd.com/document/419580448/Document-1-eLTE2-2-DBS3900-LTE-FDD-
Optional-Feature-Description

        27.      In LTE, the user equipment (UE) (also known as a mobile station) monitors

 the quality of the downlink wireless channel and periodically reports this information to the

 base station (referred to here as Node B) on the uplink. This feedback, called Channel Quality

 Indicator (CQI) in addition to ACK and NACK, is an indication of the highest data rate that

 the UE can reliably receive in the existing conditions on the downlink wireless channel.

        28.      The BLER target (i.e., quality setting) is assigned to the downlink channel.

 The measured BLER, which is considered equivalent to quality metrics, is calculated, and

 further, the actually measured BLER is compared to target BLER. The target BLER is

 considered equivalent to a quality setting for providing CQI adjustment.




                                                    12
https://www.scribd.com/document/419580448/Document-1-eLTE2-2-DBS3900-LTE-FDD-
Optional-Feature-Description

        29.      The base station must take care of the spectral efficiency. The base station

 (eNodeB) adjusts the CQI value (which is reported by UE) by comparing the measured BLER

 and target BLER in order to implement corresponding MCS.




https://ourtechplanet.com/lte-throughput-optimization-part-2-spectral-efficiency/

        30.      Considering the difference between the target BLER and the measured BLER,

 CQI adjustment can be done. Based on the ACK/NACK indication from the UE on the

 optimum BLER target, the eNodeB (or base station) calculates the CQI offset. The eNodeB
                                                13
 then uses the CQI offset to adjust the CQI. CQI adjustment schemes allow the eNodeB to

 achieve the target BLER, which leads to maximizing the system throughput.




https://www.scribd.com/document/419580448/Document-1-eLTE2-2-DBS3900-LTE-FDD-
Optional-Feature-Description




                                                 14
LTE Optimization Engineering Handbook, John Wiley & Sons, Sep 14, 2017, Page 69 &7.

        31.     The base station must take care of the spectral efficiency. The base station

 (eNodeB) adjusts the CQI value (which is reported by UE) by comparing the measured BLER

 and target BLER in order to implement corresponding MCS. Most of the vendors/service

 providers maintain a BLER target of 10%. Thus, CQI adjustment plays a vital role in deciding

 the MCS and achieving the desired BLER.




                                                   15
https://ourtechplanet.com/lte-throughput-optimization-part-2-spectral-efficiency/

        32.       In view of preceding paragraphs, each and every element of at least claim 1

 of the ’199 Patent is found in the Accused Products.

        33.       Huawei has and continues to directly infringe at least one claim of the ’199

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.

        34.       Huawei has received notice and actual or constructive knowledge of the ’199

 Patent since at least the date of service of this Complaint.

        35.       Since at least the date of service of this Complaint, through its actions,

 Huawei has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to infringe the ’199 Patent throughout the United States, including within

 this judicial district, by, among other things, advertising and promoting the use of the Accused

 Products in various websites, including providing and disseminating product descriptions,

 operating manuals, and other instructions on how to implement and configure the Accused




                                                       16
Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

      •   https://e.huawei.com/us/products/wireless/elte-trunking/network-element/dbs3900
      •   https://e.huawei.com/us/products/wireless/elte-access/base-station/ean3810a
      •   https://e.huawei.com/us/products/wireless/gsm-r/radio-access-network/bts3900
      •   https://e.huawei.com/us/products/wireless/gsm-r/radio-access-network/bts3900a
      •   https://www.scribd.com/doc/231267550/BTS3900-V100R008C00SPC220-ENodeB-
          Performance-Counter-Reference
      •   http://www.ijiee.org/papers/201-X2020.pdf,
      •   https://www.slideshare.net/chaudaryimran/lte-network-planning-huawei-
          technologies?from_action=save

      •   https://www.scribd.com/document/419580448/Document-1-eLTE2-2-DBS3900-LTE-
          FDD-Optional-Feature-Description
      •   https://ourtechplanet.com/lte-throughput-optimization-part-2-spectral-efficiency/
      •   http://download.huawei.com/download/filedownload.do?modelID=bulletin&refID=I
          N0000058152,101

          36.      Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’199 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’199 Patent. The Accused Products are

especially made or adapted for infringing the ’199 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’199 Patent.

                                             JURY DEMAND
          Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

           WHEREFORE, Brazos respectfully requests that the Court:

           (A)    Enter judgment that Huawei infringes one or more claims of the ’199 Patent

 literally and/or under the doctrine of equivalents;

                                                       17
         (B)     Enter judgment that Huawei has induced infringement and continues to

  induce infringement of one or more claims of the ’199 Patent;

         (C)     Enter judgment that Huawei has contributed to and continues to contribute

  to the infringement of one or more claims of the ’199 Patent;

         (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

  compensate Brazos for such damages, together with pre-judgment and post-judgment

  interest for the infringement by Huawei of the ’199 Patent through the date such judgment

  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: June 17, 2020                          Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF

                                                     18
